ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)(4) and Rule l:20-ll(a), seeking the immediate temporary suspension from practice of STUART A. KELLNER of WARREN, who was admitted to the bar of this State in 1975, and good cause appearing;
It is ORDERED that STUART A. KELLNER is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
*563ORDERED that STUART A. KELLNER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by STUART A. KELLNER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that STUART A. KELLNER comply with Rule 1:20-20 dealing with suspended attorneys.